DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
“the correction factor” in line 13 lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 1, 11: It is not clear how the correction factor is obtained in order to be applied.
The dependent claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

            Claims 1, 3-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3154120 A1 [hereinafter EP] in view of JP 3936542 B2 [hereinafter JP].
            EP discloses a device/ method comprising a battery pack comprising a battery temperature estimation apparatus (par, 18-21) and a battery temperature estimation method comprising: 
a board temperature measuring unit 122 mounted on an integrated circuit board provided in measure a temperature of the integrated circuit board (thus, battery) 11; and a calculating unit configured to calculate a temperature of a secondary battery 2 using the temperature of the integrated circuit board measured by the board temperature- measuring unit and an ambient temperature (ambient temperature measuring unit) 13 of the battery pack. 
For claim 3: EP teaches that the calculating unit is configured to calculate the temperature of the secondary battery by reflecting a correction factor (par. 22-28) corresponding to the ambient temperature of the battery pack on a difference between the temperature of the integrated circuit board and the ambient temperature of the battery pack.
For claim 4: EP teaches that the calculating unit is configured to calculate the temperature of the secondary battery by adding the ambient temperature of the battery pack to the value obtained by multiplying the difference between the temperature of the integrated circuit board and the ambient temperature of the battery pack by the correction factor (par. 22-28). 
For claims 5-6: EP discloses a memory unit which stores a correction factor corresponding to the ambient temperature of the battery pack, wherein the memory unit is configured to transmit the stored correction factor to the calculating unit (par. 22-28, 38); the memory unit stores the correction factor defined based on the measured temperature of the secondary battery, the measured temperature of the integrated circuit board and the measured ambient temperature of the battery pack, obtained through a temperature measurement experiment (par. 33). 
          EP does not explicitly teach the limitations including calculate the temperature of the secondary battery by applying the correction factor, corresponding to the ambient temperature of the battery pack, to a difference between the temperature of the integrated circuit board and the ambient temperature of the battery/ battery pack, as stated in claim 1.
        JP discloses a device in the field of applicant’s endeavor. JP teaches to obtain a difference between an ambient temperature and a battery temperature. If there is a difference, the residual voltage drop value is corrected according to the temperature difference (correction factor), [0041].
Therefore, it would have been obvious to one skilled in the art to modify the device of EP, so as make correction/ calibration of the temperature, by applying a correction factor to a difference between a temperature of an object of interest and an ambient temperature, as very well known in the art, for obtaining more accurate results of measurements.
The method steps will be met during the normal operation of the device stated above.

        Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (EP 3154120 A1) [hereinafter EP] and JP, as applied to the claims above, and further in view of Mulawski (U.S. 20170264123). 
EP and JP disclose the device as stated above. 
They do not explicitly teach the limitations of claim 9.
For claim 9: Mulawski teaches to store measured ambient temperature in a memory [0195] then the ambient temperature data is provided to the measurement circuit for processing/ further calculation/ battery temperature calculating. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to store the ambient temperature in memory, as taught by Mulawski, so as to further use or for correction factor determination, thus, to achieve more accurate results of measurements. 

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 9-11 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2016207383A discloses a device in the field of applicant’s endeavor and teaches to estimate a battery temperature based on a measured battery temperature and an ambient temperature. A difference delta T between the actual battery temperature and the estimated battery temperature is calculated. The ambient temperature is corrected to be increased / lowered by a predetermined temperature and used for estimating a battery temperature, thus, applying some correction coefficient. Therefore, it is considered that that correction coefficient is applied to the difference between the actual temperature and the ambient temperature.
JP 3936542B2 discloses a device in the field of applicant’s endeavor. JP teaches to obtain a difference between an ambient temperature and a battery temperature. If there is a difference, the residual voltage drop value is corrected according to the temperature difference (correction factor), [0041].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        
January 18, 2022